January 5, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      CVS PHARMACY, INC., Appellant

NO. 14-16-00917-CV                          V.

                        SANDRA HOLMES, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the interlocutory appeal
from the order signed by the court below on October 21, 2016. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, CVS Pharmacy, Inc.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.